PER CURIAM.
We have for review the consolidated cases of Boyd v. State, 572 So.2d 1032, 1032 (Fla. 5th DCA 1991), Doughty v. State, 578 So.2d 65, 65 (Fla. 5th DCA 1991), Howarth v. State, 578 So.2d 66, 66 (Fla. 5th DCA 1991), Natvik v. State, 574 So.2d 1230, 1231 (Fla. 5th DCA 1991), and Zozak v. State, 576 So.2d 312, 312 (Fla. 5th DCA 1990), in which the Fifth District Court of Appeal certified the following question of great public importance:
DO FLORIDA’S UNIFORM SENTENCING GUIDELINES REQUIRE THAT LEGAL CONSTRAINT POINTS BE ASSESSED FOR EACH OFFENSE COMMITTED WHILE UNDER LEGAL CONSTRAINT?
We have jurisdiction pursuant to article V, section 3(b)(4).
We answered this question in the negative in Flowers v. State, 586 So.2d 1058 (Fla.1991). Accordingly, we quash the decisions below and remand these consolidated cases for reconsideration consistent with our opinion in Flowers.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.